                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    OWENSBORO DIVISION
                              CIVIL ACTION NO. 4:19-CV-00012-HBB


DERRICK L. THAXTON                                                                                PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION1                                                                 DEFENDANT


                                      MEMORANDUM OPINION
                                          AND ORDER

                                              BACKGROUND

        Before the Court is the complaint (DN 1) of Derrick L. Thaxton (APlaintiff@) seeking

judicial review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both

the Plaintiff (DN 12) and Defendant (DN 18) have filed a Fact and Law Summary. For the

reasons that follow, the final decision of the Commissioner is AFFIRMED, and judgment is

GRANTED for the Commissioner.

        Pursuant to 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 10). By Order entered April


1 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed.R.Civ.P. 25(d). See also Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (action survives
regardless of any change in the person occupying the office of Commissioner of Social Security).

                                                        1
18, 2019 (DN 11), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.

                                      FINDINGS OF FACT

       In April 2014, Plaintiff protectively filed applications for Disability Insurance Benefits and

Supplemental Security Income Benefits (Tr. 14, 178-80, 181-87, 188-89, 190-97). Plaintiff

alleged that he became disabled on March 15, 2013 because of the following impairments: bipolar

disorder, diabetes, posttraumatic stress disorder (PTSD), anxiety, major depressive disorder,

alcohol dependence, hypertension, obesity, right knee injury, and obsessive-compulsive disorder

(OCD) (Tr. 14, 214). On August 14, 2014, Administrative Law Judge Mary S. Lassy (ALJ

Lassy) conducted a video hearing from Paducah, Kentucky (Tr. 14, 31-33). Plaintiff and his

attorney, Steve Wilson, participated from Owensboro, Kentucky (Id.).            Kenneth Boaz, an

impartial vocational expert, appeared and testified during the hearing (Id.).

       In a decision dated September 24, 2014, ALJ Lassy evaluated this adult disability claim

pursuant to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 14-

25). At the first step, the ALJ found Plaintiff has not engaged in substantial gainful activity since

March 15, 2013, the alleged onset date (Tr. 16). At the second step, the ALJ determined that

Plaintiff has the following severe impairments: bipolar disorder, anxiety disorder, and a history of

alcohol dependence (Id.). At the third step, the ALJ concluded that Plaintiff does not have an

impairment or combination of impairments that meets or medically equals one of the listed

impairments in Appendix 1 (Tr. 16-17).

       At the fourth step, ALJ Lassy found Plaintiff has the residual functional capacity (RFC) to

perform a full range of work at all exertional levels but with the following non-exertional

                                                 2
limitations: can understand, remember, and carry out simple and occasional detailed instructions;

can sustain attention for simple and occasional detailed tasks; can interact with coworkers and

supervisors occasionally, but unable to interact with the general public; can adapt to stress in an

object oriented work setting, but is unable to perform fast-paced or quota based work; and should

avoid concentrated exposure to work at unprotected heights and around hazardous machinery (Tr.

18). Relying on testimony from the vocational expert, the ALJ found that Plaintiff is unable to

perform any of his past relevant work (Tr. 23).

       ALJ Lassy proceeded to the fifth step where he considered Plaintiff=s residual functional

capacity, age, education, and past work experience as well as testimony from the vocational expert

(Tr. 23-24). The ALJ found that Plaintiff is capable of performing a significant number of jobs

that exist in the national economy (Id.). Therefore, ALJ Lassy concluded that Plaintiff has not

been under a Adisability,@ as defined in the Social Security Act, from March 15, 2013, through the

date of the decision, September 24, 2014 (Tr. 25).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr. 7-

8). The Appeals Council denied Plaintiff=s request for review (Tr. 1-4).

       On February 26, 2016, Plaintiff filed a complaint before the Court (DN 1, Civil Action No.

4:16-CV-00025-JHM-HBB).           After considering the arguments of Plaintiff and the

Commissioner, the undersigned magistrate judge recommended that judgment be granted for

Plaintiff and the case be remanded pursuant to sentence four of 42 U.S.C. § 405(g) for further

proceedings (DN 13, 14, 15).       More specifically, the undersigned concluded ALJ Lassy’s

assignment of weight to the opinions of Dr. Veeravalli and Marcy E. Walpert, M.A., was not

supported by substantial evidence in the record and did not comport with applicable law (DN 15).

                                                  3
The District Judge adopted the undersigned’s recommendation, reversed the final decision of the

Commissioner, and remanded the case to the Commissioner for further proceedings (DN 16, 17).

The Appeals Council then remanded the case to an Administrative Law Judge (Tr. 635).

        On June 9, 2018, Administrative Law Judge Stacey L. Foster (“ALJ Foster”) conducted a

video hearing from Paducah, Kentucky (Tr. 534, 561-63). Plaintiff and her attorney, Stephen

Wilson, participated from Owensboro, Kentucky (Id.). Kenneth Boaz, an impartial vocational

expert, also testified during the hearing (Id.).

        In a decision dated October 3, 2018, ALJ Foster evaluated this adult disability claim

pursuant to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 534-

553). At the first step, ALJ Foster found that Plaintiff has not engaged in substantial activity

since March 15, 2013, the alleged onset date (Tr. 536). At the second step, the ALJ determined

that Plaintiff has the following severe impairments: bipolar disorder, anxiety disorder, and alcohol

use disorder (Id.). At the third step, ALJ Foster found that Plaintiff does not have an impairment

or combination of impairments that meets or medically equals the severity of one of the listed

impairments in Appendix 1 (Tr. 537).

        At the fourth step, the ALJ determined that Plaintiff has the RFC to perform a full range of

work at all exertional levels but with the following non-exertional limitations: can understand,

remember, and carry out simple instructions and procedures involving brief initial learning periods

of 30 days or less; can maintain concentration, persistence, and pace for simple tasks involving

little or no independent judgment and minimal variation; can tolerate occasional interaction with

co-workers and supervisors but should have no interaction with the general public; and any

changes in the work routine or environment should be rare and gradually introduced (Tr. 539).

                                                   4
Relying on testimony from the vocational expert, the ALJ found that plaintiff is unable to perform

any of his past relevant work (Tr. 551).

       ALJ Foster proceeded to the fifth step where she considered Plaintiff=s residual functional

capacity, age, education, and past work experience as well as testimony from the vocational expert

(Tr. 552-53). The ALJ found that Plaintiff can perform a significant number of jobs that exist in

the national economy (Tr. 553). Therefore, ALJ Foster concluded that Plaintiff has not been

under a Adisability,@ as defined in the Social Security Act, from March 15, 2013, through the date

of the decision, October 3, 2018 (Id.).

       On February 1, 2019, Plaintiff filed a complaint before the Court (DN 1). Plaintiff again

challenges the assignment of weight to the opinion of Dr. Veeravalli (DN 12).

                                    CONCLUSIONS OF LAW

                                          Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing

a case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in



                                                  5
evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

         The parties agree that ALJ Foster’s decision is the final decision of the Commissioner and

is subject to judicial review as provided in 42 U.S.C. §§ 405(g). 42 U.S.C. § 1383(c)(3). Thus,

the Court will be reviewing ALJ Foster’s decision and the evidence in the administrative record

when she rendered her decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of

Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir.

1993).

                        The Commissioner’s Sequential Evaluation Process

         The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

                [I]nability to engage in any substantial gainful activity by reason of
                any medically determinable physical or mental impairment which
                can be expected to result in death or which has lasted or can be
                expected to last for a continuous period of not less than twelve (12)
                months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

         The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

                                                  6
               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the residual functional capacity to
                       return to his or her past relevant work?

               5)      Does the claimant’s residual functional capacity, age,
                       education, and past work experience allow him or her to
                       perform a significant number of jobs in the national
                       economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.

                          Plaintiff’s Challenge to ALJ Foster’s Decision

       Plaintiff argues the RFC determination in Finding No. 5 is not supported by substantial

evidence in the record because ALJ Foster failed to assign proper weight to Dr. Veeravalli’s

opinion (DN 12 PageID # 1304-08). More specifically, ALJ Foster failed to follow applicable

law when she gave “little weight” to the August 2014 opinion (Id. citing Tr. 544, 549-50). For

example, instead of pointing to specific reasons why the medical opinion should be afforded “little

weight,” ALJ Foster highlighted random instances of Plaintiff intermittently going to the store or

gas station by himself or with a family member (Id.). Additionally, Plaintiff asserts that ALJ

Foster ignored the diagnostic opinions of treating and examining sources (Id.). Plaintiff accuses

ALJ Foster of instead focusing on their comments indicating Plaintiff presented with a eurythmic

mood, normal affect, and normal behavior or was calm and had good eye contact or was


                                                  7
cooperative with normal speech and normal thought processes (Id.). Plaintiff argues that his

ability to visit a convenience store by himself a few times per month or behave normally during a

doctor’s appointment does not equate to an ability to perform substantial gainful activity (Id.).

Plaintiff indicates the records, covering more than five years of mental health treatment, do not

paint a picture of an individual who can perform substantial gainful activity as ALJ Foster

concluded (Id.). Rather, the records reflect that Plaintiff has experienced marked and extreme

functional limitations for a period far greater than 12 months (Id.). Plaintiff contends the more

than five years of medical records support a finding that his subjective allegations are credible

(Id.).

         Defendant asserts that substantial evidence supports ALJ Foster’s assignment of weight to

Dr. Veeravalli’s opinion (DN 18 PageID # 1324-34). Defendant contends that ALJ Foster gave

the opinion “little weight” because it was inconsistent with and unsupported by the evidence of

record, including the doctor’s own treatment notes, other treatment and examination records, and

Plaintiff’s reported activities (Id.). For example, Dr. Veeravalli’s treatment notes occasionally

mention that Plaintiff presented with a depressed or anxious mood (Id.). But the treatment notes

repeatedly reported normal behavior, appropriate attention and concentration, and a goal-directed

thought processes (Id. citing Tr. 498-510, 513-19). Additionally, the treatment notes showed

positive results when Plaintiff took his prescribed medications and abstained from alcohol

consumption (Id. citing Tr. 503, 505, 507, 509-10, 518-19).           Moreover, Dr. Veeravalli’s

treatment notes after August 2014 described Plaintiff’s mental condition as stable, mild, and

controlled with medication as well as note that Plaintiff was cooperative, had goal-directed thought

processes, appropriate attention and concentration, and an intact memory (Id. citing Tr. 816-1086).

                                                 8
Defendant also points out that Dr. Veeravalli’s opinion was inconsistent with observations during

a December 2013 physical examination (Tr. 495) and treatment records from Owensboro Regional

Health Hospital (Tr. 762, 776, 784, 808, 1091, 1096, 1102-03, 1106, 1208, 1215, 1216, 1233,

1242). Defendant contends that Plaintiff testified he would have been mentally able to continue

working as a towboat captain if his certification had not been revoked by the Coast Guard based

on his history and treatment for alcoholism, rather than his other medically determinable

impairments that were deemed disqualifying due to a lack of additional information (Id. citing Tr.

34-35, 511-12, 548, 550, 580). Further, Dr. Veeravilli’s opinion was inconsistent with Plaintiff’s

reported activities (Id. Tr. 253-54, 255, 256, 522-23, 525, 550, 823, 828, 831, 834, 844, 847, 855,

858, 887). Defendant asserts the fluctuating Global Assessment of Function (GAF) scores in the

record substantiate ALJ Foster’s conclusion that Plaintiff has not experienced marked or extreme

functional limitations for a continuous 12 month period since the alleged onset date (Id. citing Tr.

434, 435, 482, 501, 1186). Defendant contends that ALJ Foster appropriately considered factors

such as supportability, consistency, and other factors such as Plaintiff’s activities when she

provided “good reasons” for the weight assigned to Dr. Veeravilli’s opinion (Id. citing 20 C.F.R.

§§ 404.1527(c)(3), (c)(4), (c)(6)).

       The residual functional capacity finding is the Administrative Law Judge=s ultimate

determination of what a claimant can still do despite his or her physical and mental limitations.

20 C.F.R. §§ 404.1545(a), 404.1546, 416.945(a), 416.946. The Administrative Law Judge makes

this finding based on a consideration of medical source statements and all other evidence in the

case record. 20 C.F.R. §§ 404.1529, 404.1545(a), 404.1546, 416.929, 416.945(a), 416.946.

Thus, in making the residual functional capacity finding the Administrative Law Judge must

                                                 9
necessarily assign weight to the medical source statements in the record and assess the claimant’s

subjective allegations. 20 C.F.R. §§ 404.1527(c), 404.1529, 416.927(c), 416.929.

       The Sixth Circuit has provided the following comprehensive explanation regarding the

standards for weighing treating source opinions:

               Treating-source opinions must be given “controlling weight” if two
               conditions are met: (1) the opinion “is well-supported by medically
               acceptable clinical and laboratory diagnostic techniques”; and (2)
               the opinion “is not inconsistent with the other substantial evidence
               in [the] case record.” 20 C.F.R. § 404.1527(c)(2). If the
               Commissioner does not give a treating-source opinion controlling
               weight, then the opinion is weighed based on the length, frequency,
               nature, and extent of the treatment relationship, id., as well as the
               treating source's area of specialty and the degree to which the
               opinion is consistent with the record as a whole and is supported by
               relevant evidence, id. § 404.1527(c)(2)-(6).

               The Commissioner is required to provide “good reasons” for
               discounting the weight given to a treating-source opinion. Id. §
               404.1527(c)(2).      These reasons must be “supported by the
               evidence in the case record, and must be sufficiently specific to
               make clear to any subsequent reviewers the weight the adjudicator
               gave to the treating source's medical opinion and the reasons for that
               weight.” Soc. Sec. Rul. No. 96–2p, 1996 WL 374188, at *5 (Soc.
               Sec. Admin. July 2, 1996). This procedural requirement “ensures
               that the ALJ applies the treating physician rule and permits
               meaningful review of the ALJ's application of the rule.” Wilson v.
               Comm'r of Soc. Sec., 378 F.3d 541, 544 (6th Cir.2004).

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).

       ALJ Foster provided a comprehensive and accurate summary of the evidence in the record

(Tr. 537-39, 540-51). The pertinent part of her decision reads as follows:

               Three months later in August 2014, Dr. Veeravalli opined the
               claimant had marked limitations in the ability to interact
               appropriately with the public, supervisors, and coworkers as well as
               marked limitations in the ability to respond appropriately to unusual
               work situations and to changes in a routine work setting. Dr.

                                                10
Veeravalli opined that the claimant’s symptoms of anxiety, PTSD,
and agoraphobia made it “nearly impossible for him to interact with
the public” and to generally have “difficulty interacting with anyone
outside his home.” She opined that the claimant’s anxiety caused
him to have “extreme difficulty” leaving his home and that the
claimant’s paranoia and panic attacks severely limited his ability to
function outside of his home. Dr. Veeravalli concluded the
claimant could be expected to miss work at least three days per
month, if he were to return to work (Exhibit 16F). Again, I note
that the Administration’s failure to adequately justify the weight
assigned to Dr. Veeravalli’s August 2014 treating source opinion is
the primary basis for the remand by [sic] ordered by the federal court
(Exhibits 12A and 15A). Following a detailed review of Dr.
Veeravalli’s treatment records, I find the severity of the marked
limitations opined is inconsistent with the relatively unremarkable
mental status findings reported by Dr. Veeravalli. Although she
occasionally noted the claimant presented with depressed or anxious
mood, Dr. Veeravalli repeatedly noted the claimant remained
cooperative with normal speech, normal motor activity, and normal
behavior throughout all examinations (Exhibits 12 F and 14 F).
Although I am persuaded that the claimant’s tolerance for social
interactions and other stressors is very limited, I am not persuaded
by Dr. Veeravalli’s treatment records dated through August 2014,
or by any of the subsequent treatment records that show the
claimant’s functioning gradually improved with treatment, that the
claimant has experienced marked or extreme functional limitations
for a continuous 12-month period since the alleged onset date.
Therefore, I give little weight to Dr. Veeravalli’s opinion.

...

In finding the claimant retains the ability to perform full-time
sustained work activity, I have thoroughly considered the medical
opinions of record. As previously explained, I give little weight to
the opinions of consultative psychological examiner Marcy Walpert,
M.A., (Exhibit 7F) and treating psychologist Snehamala Veeravalli,
M.D. (Exhibit 16F) because the mental health treatment record fails
to show the claimant has experienced the severity of the limitations
opined by Ms. Walpert and Dr. Veeravalli for a consecutive 12-
month period since the alleged onset date. However, I give great
weight to the opinion of state agency psychological consultants Jill
Rowan, Ph.D., and Ed Ross, Ph.D., both of home opined the
claimant has no greater than moderate work-related mental

                                 11
               impairments (Exhibits 1A, 2A, 5A, and 6A). I find the state
               agency mental assessment is consistent with therapy notes
               documenting the claimant’s improved functioning with
               medications, therapy, and sobriety. . . .

(Tr. 549-50, 551).

       Notably, ALJ Foster did not expressly address whether Dr. Veeravalli’s opinion was

entitled to “controlling weight.” The Sixth Circuit has indicated it will not hesitate to remand

when it encounters decisions from Administrative Law Judges that do not comprehensively set

forth the reasons for the weight assigned to a treating physician's opinion. Cole, 661 F.3d at 939

(citations omitted).   However, a violation of this procedural requirement can be deemed

“harmless error” if one of the following requirements is satisfied:

               (1) a treating source's opinion is so patently deficient that the
               Commissioner could not possibly credit it; (2) if the Commissioner
               adopts the opinion of the treating source or makes findings
               consistent with the opinion; or (3) where the Commissioner has met
               the goal of § 1527(d)(2) ... even though she has not complied with
               the terms of the regulation.

Id. at 940. The first and second requirements are not applicable in this case. Therefore, the

undersigned will focus on whether the third requirement is satisfied.

       Although ALJ Foster’s decision did not make an explicit finding on the question of

controlling weight, it does set forth a finding that Dr. Veeravalli’s opinion is not consistent with

other substantial evidence in the record (20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4)). Thus, she

provided a sufficient reason for concluding that Dr. Veeravalli’s opinion did not meet the second

prong of the “controlling weight” test.       See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

Further, ALJ Foster gave “good reasons” for her conclusion.



                                                12
       After implicitly concluding that Dr. Veeravalli’s opinion is not entitled to “controlling

weight,” ALJ Foster expressly addressed the question of how much weight it should receive.

Contrary to Plaintiff’s assertion, ALJ Foster provided “good reasons” why she believed that Dr.

Veeravalli’s medical opinion should be afforded “little weight.” Her “good reasons” indicate she

appropriately considered supportability, consistency, and other factors such as Plaintiff’s

activities. See 20 C.F.R. §§ 404.1527(c)(3), (c)(4), (c)(6) and 416.927(c)(3), (c)(4), (c)(6).

While Plaintiff has identified evidence supporting his argument, the issue is whether ALJ Foster’s

finding is based on substantial evidence in the record. See Gayheart, 710 F.3d at 374 (“A

reviewing court will affirm the Commissioner’s decision if it is based on substantial evidence,

even if substantial evidence would also have supported the opposite conclusion.”). After a

thorough review of the evidence in the administrative record, the court concludes that substantial

evidence in the record supports ALJ Foster’s assignment of “little weight” to the medical opinion.

Further, her assignment of “little weight” to Dr. Veeravalli’s opinion comports with applicable

law.

                                            ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.


          October 17, 2019




Copies:           Counsel

                                               13
